•— In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Orange County (Green, J.), dated August 12,1981, as granted the branch of defendant Robert Lynch’s motion which sought to dismiss plaintiffs’ amended complaint as against him. Order reversed, insofar as appealed from, on the law, with $50 costs and disbursements, and the aforesaid branch of the motion is denied. Although Special Term was correct that paragraph 40 of plaintiffs’ amended complaint alleging negligent supervision of the infant plaintiff by defendant Lynch is not actionable (see Holodook v Spencer, 36 NY2d 35), paragraph 38, alleging that defendant Lynch’s acts created the hazard leading to the infant plaintiff’s injuries, is a separate and cognizable claim. (See Hurst v Titus, 77 AD2d 157.) Titone, J. P., Lazer, Mangano and Gibbons, JJ., concur.